Judge Hedrick
dissenting.
Summary judgment must be granted, upon motion, “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” G.S. § 1A-1, Rule 56(c). See also Oakley v. Little, 49 N.C. App. 646, 272 S.E. 2d 370 (1980).
G.S. § 1A-1, Rule 56(e) in pertinent part provides:
When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.
See also Econo-Travel Motor Hotel Corp. v. Taylor, 301 N.C. 200, 271 S.E. 2d 54 (1980).
The pleadings, affidavits, and exhibits submitted by the parties establish the following uncontroverted facts: (1) Defendants and plaintiff are owners of adjoining lots nos. 2 and 3, respectively, in Block N of Sapona Subdivision; (2) the parties acquired their respective lots subject to a permanent easement appurtenant, dedicated by the subdivision developer, in the paved street known as Indian Wells Circle and in the common access area between the paved street and their lots known as the “cul-de-sac”; (3) Lots 2, 3, and 4 of Block N, Sapona Subdivision are the only lots adjoining the cul-de-sac; (4) defendants’ lot lies partially between plaintiff’s lot and Indian Wells Circle; (5) defendants have constructed a concrete driveway over the cul-de-sac from their lot to the paved surface of Indian Wells Circle; and (6) plaintiffs only access to Indian Wells Circle is by crossing the cul-de-sac.
Generally, owners in common in an easement cannot make alterations which will render the easement appreciably less convenient and useful to any of the co-owners. 25 Am. Jur. 2d Easements and Licenses § 88; 28 C.J.S. Easements § 95. Also, one of several owners in common of an easement must not obstruct *323the easement so as to interfere with its free use by the other owners. 28 C.J.S. Easements § 96.
When the foregoing uncontroverted facts are considered in connection with the foregoing principles of law, the question raised by this appeal is whether there is any evidence in this record that defendants’ construction of a concrete driveway over the cul-de-sac interferes with plaintiffs use of the cul-de-sac. Defendants’ evidence in support of their motion for summary judgment is to the effect that plaintiff can use the driveway just as defendants can and thus the concrete driveway does not interfere with plaintiffs right of access to Indian Wells Circle. In opposition to defendants’ motion, plaintiff filed affidavits which merely reiterate the allegations of his unverified complaint and establish the location of the cul-de-sac easement. In his own affidavit, plaintiff states only that the concrete driveway exists and that it interferes with his use of the cul-de-sac area. The record before us contains no evidence that shows in what manner the concrete driveway interferes with plaintiffs use of the cul-de-sac to gain access to Indian Wells Circle. Indeed, it appears from the record that plaintiff’s access to Indian Wells Circle over the concrete surface constructed by defendant would be better than that over the unpaved portions of the cul-de-sac. Plaintiff s evidence in opposition to defendants’ motion is devoid of any allegations or evidence of specific facts as to how the concrete driveway constructed by defendants interferes with plaintiff’s use of the easement.
In my opinion the record discloses no genuine issue of material fact and summary judgment for defendants was appropriate.
I vote to affirm.